UNITED STATES DISTRICT COURT AUG 08 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptcy

AMARE EL BEY, ) Courts for the District of Columbia
)
Plaintiff, )
)

Vv. ) Civil Action No. 19-2174 (UNA)

)
ALPEN AKAW, )
)
Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of
the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in
the district court must at least plead facts that bring the suit within the court’s jurisdiction. See

Fed. R. Civ. P. 8(a).
 

According to the plaintiff, the defendant is attempting to acquire the plaintiff's residence
through unlawful means. The complaint is not based on a federal question, and both parties are
citizens of the District of Columbia for purposes of diversity jurisdiction. As a result, this case
will be dismissed for lack of subject matter jurisdiction. A separate order accompanies this

Memorandum Opinion.

 

Lop 6

DATE: August 8 , 2019

 

United States District Judge
